 202DECISIONSOF NATIONAL LABORRELATIONS BOARDand the efficiency factor favors neither union, we would assign thedisputed work to the employees represented by the ITU.1414 In our opinion,St.Louis Typographical Union No. 8,affiliated with InternationalTypographical Union, AFL-CIO (Bejae Printing Company),141 NLRB 1127,relied on bythe majority is distinguishable.There, the dispute related to the operation of "Compos-O-Line," a sequential card camera.However, in rejecting the claim of ITU and awardingthiswork to employees represented by the Pressmen'sUnion, the Board noted that al-though in other circumstances,the work performed by "Compos-O-Line" might be per-formed in "hot-metal,"the employer planned to use it only for special orders which it wasnot equipped to handle in the past;that tbe.ITU contract with the employer did notcover the disputed work ; and that the skill factor favored neither of the competing unions.Mayer Pollock Steel CorporationandUnited Steelworkers ofAmerica, AFL-CIOReading Crane and Hoist Company, PetitionerandUnited Steel-workers of America, AFL-CIO.CasesNos. 4-RC-1379 and4-RM-468. June 1, 1964DECISION AND DIRECTION OF ELECTIONOn October 2, 1963, Reading Crane and Hoist Company (ReadingCrane) filed a petition alleging a representation demand from UnitedSteelworkers of America, AFL-CIO (the Steelworkers), and seek-ing an election in a unit of its production and maintenance employees.On November 29, 1951, the Board had certified the Steelworkers as'the bargaining representative for a unit of production and mainte-nance employees at Mayer Pollock Steel Corporation (Mayer PollockSteel) at Pottstown, Pennsylvania.Thereafter, on November 8, 1963,the Steelworkers filed a motion to clarify and. amend certification,to include within the 'unit at Mayer Pollock Steel the production andmaintenance employees at Reading Crane, contending that these em-ployees constitute an accretion to the existing unit.On November 13,1963, Reading Crane filed a motion to dismiss and reply to the Steel-workers' motion, alleging that there is no evidence upon which tobase a finding that the Reading Crane employee group is an accretionto the Mayer Pollock Steel unit of employees, and that, to the contrary,the evidence indicates that these employees constitute a separate anddistinct bargaining unit.Thereafter, on December 26, 1963, the Board ordered a hearing onthe issues raised by both the motion to clarify or amend certificationand the election petition, and authorized the Regional Director toconsolidate the proceedings.Pursuant to the Regional Director'sorder of January 13, 1964, a consolidated hearing was held beforeHearing Officer -H. Dawson Penniman on February 4 and 5, 1964.The Hearing Officer's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.147 NLRB No. 24. MAYER POLLOCK STEEL CORPORATION203Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Jenkins].Upon the entire record in this,case, the Board finds:1.The Employers herein are engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to represent employeesof the Employer.3.The Steelworkers contends that Reading Crane is an accretionto the unit it represents at Mayer Pollock Steel for the followingreasons:(a) there is common control over both operations;(b) thereis continuous interchange of employees;(c) the companies produce a.similar product;(d) the plants are located close to each other; and(e) employees at both plants receive comparable wages and fringebenefits, and work similar hours.Reading Crane denies the Steelworkers'contentions.It asserts thatMayerPollock Steel has no control over Reading Crane;that thereis no interchange of employees;and that the companies do not producea similar product.For these reasons it concludes that its employeesconstitute a separate appropriate unit rather than an accretion to thecertified unit at Mayer Pollock Steel.'Mayer Pollock Steel and Reading Crane are two of several enter-prises owned by a five-member partnership.Mayer Pollock Steel islocated in Pottstown,Pennsylvania,and its operations include the dis-mantling of buildings,the scrapyard business,and the steel fabrica-tion of buildings and bridges.Incidental to its dismantling and fab-ricating operations are the reconditioning of used overhead cranesand the furnishing of new"package" cranes.In May 1962,the partnership purchased the assets of the ReadingCrane and Hoist Company of Reading,Pennsylvania,a manufacturerof overhead cranes.Prior to establishing Reading Crane as a full-,scale operation,itwas operated as a pilot project and located in Potts-town, Pennsylvania,approximately 11/2 miles from Mayer PollockSteel.All personnel were hired as needed,with key people beingrecruited from among former Reading Crane and Hoist Company em-ployees.In July 1963,Reading Crane moved to its permanent loca-tion, following the purchase of the Crane Company plant at Stowe,Pennsylvania,approximately 4 miles from Mayer Pollock Steel. InSeptember 1963, the Steelworkers notified Mayer Pollock Steel thatit was the bargaining representative for the Reading Crane employeeson the basis of its contract with Mayer Pollock Steel.I The Steelworkers Hoes not deny that it has demanded recognition as the representativeof the Reading Crane employees. It also appears that the Steelworkers. is willing toparticipate in a Board-directed election in -a separate unit of the Reading Craneemployees. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDReading Crane is independent of any of the other partnership enter-prises.Harold Federman, a partner, and Kenneth Givens, the gen-eral manager, are in charge of its operations.Reading Crane designsmost of the parts used in its construction of overhead cranes; thismakes for an operation very different from that of Mayer Pollockwhich is limited to either reconditioning second-hand cranes or assem-bling "package cranes."There is no interchange of employees orequipment between it and Mayer Pollock Steel.Lastly, it has com-pletely separate supervisory personnel and its labor policies are basedon the needs of Reading Crane with no dependence on those of MayerPollock Steel.For the foregoing reasons we find that the ReadingCrane employees are not an accretion to the Mayer Pollock Steel unitand we shall deny Steelworkers' motion to clarify.We therefore find that a question affecting commerce. exists concern-ing the representation of employees of Reading Crane within themeaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.We find, in accord with the stipulation of the parties, that thefollowing unit is appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees employed by the Read-ing Crane and Hoist Company at Stowe, Pennsylvania, excludingoffice and clerical employees, guards, professional employees, and su-pervisors as defined in the Act.[Text. of Direction of Election omitted from publication.]E. Anthony&Sons, Inc.'andChauffeurs,Warehousemen andHelpers, Local Union No. 59 of the International Brother-hood of Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica,Independent,Petitioner.CaseNo. 1-RC,-7799_June 1, 1964DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Thomas M..Harvey.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Fanning and Jenkins].1The Employer's name appears as amended at the hearing.147 NLRB No. 25.